DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 10/02021, with respect to the rejection(s) of claim(s) 1, 4, 8, 9, 11, 15, 25, 26, and 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20130310660 granted to Zuckerman-Stark et al. (cited on IDS) in view of 20140276549 granted to Osorio.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-9, 15, 25, 26, 29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20130310660 granted to Zuckerman-Stark et al. (hereinafter “Zuckerman-Stark”- cited on IDS) in view of 20140276549 granted to Osorio (hereinafter “Osorio”).

Regarding claim 1, Zuckerman-Stark discloses a monitoring device (para 0017, 0031, 0150) comprising: a galvanic skin response (GSR) sensor; a plethysmography (PPG) sensor (para 0033); and a computing unit, configured to: receive signals from a GSR sensor and receive from a PPG sensor (fig. 1, para0163 “processing module); derive at least three physiological parameters or features from the GSR sensor signals and the PPG sensor signals (para 0046 discusses using at least 9 physiological features; 0047 “a plurality of features corresponding to and extracted from at least three or more physiological signals”, 0059, 0165, fig. 4);  and compute a nociception scale value based on an analysis of the at least three physiological parameters or features (fig. 4, para 0046 “identifying pain level”); wherein the monitoring 
Zuckerman-Stark discusses categorizing pain according to stimulus and or medicament (para 0056) but fails to disclose providing: a) a first set of weight to at least a subset of the at least three physiological parameters or features when the patient has been administered with a medicament having vasodilating or bradycardia effects; or b) a second different set of weight to a subset of the at least three physiological parameters or features when the patient has not been administered with a medicament having vasodilating or bradycardia effects. 
Osorio teaches a similar method, apparatus and system for determining pain level of a patient and to provide automatic treatment of pain by providing medication by collecting various sensed data from the patient (abstract, para 0004-0009). Osorio teaches that pain levels are not stationary and are affected by various factors and therefore the pain index value may be weighted before comparing it to the level or to the threshold in order to allow for changing the treatment plan in light of these attributes (para 0090). Osorio additionally teaches that pain indices may be adjusted or corrected for numerous factors that may affect patient pain intensities and/or thresholds. Among the factors that may be used to provide such adjustments/corrections are time of day, level of consciousness, level of fitness, medication levels, age, sex, genetic factors, etc. (para 0095). This allows the system to more accurately characterize the patient's pain threshold (para 0075) and to enable for automatic and accurate deliver of therapies for pain (abstract, para 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Zuckerman-Stark with the teachings of Osorio to provide adjusting the pain index based on various factors as taught by 

Regarding claim 2, Zuckerman-Stark as modified by Osorio (hereinafter “Zuckerman-Stark”) renders the device of claim 1 obvious as recited hereinabove, Zuckerman-Stark teaches wherein a nociception scale value above a first predefined threshold value is indicative of a mild nociception level; and a nociception scale value above a second predefined threshold value is indicative of a severe nociception level (fig. 4, para 0056, 0111 “pain classification”).

Regarding claim 4, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, Osorio teaches wherein the medicament is an analgesic (paras 0083).  

Regarding claim 6, modified Zuckerman-Stark renders the device of claim 4 obvious as recited hereinabove, Zuckerman-Stark teaches wherein the nociception scale value enables differentiation between no nociception, mild nociception or severe nociception in the patient administered with the analgesic (fig. 4, para 0063).  

Regarding claim 8, modified Zuckerman-Stark renders the device of claim 4 obvious as recited hereinabove, Zuckerman-Stark teaches wherein the nociception scale value provides regression of the nociception level into a numerical scale (fig. 4, para 0056 discussing “using a numerical scoring”).  

Regarding claim 9, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, Zuckerman-Stark discloses further comprising at least one additional sensor selected from a biopotential sensor an electrocardiograph (ECG), an electromyograph (EMG), an electro-gastro-gram (EGG), a laser doppler velocimeter (LDV), a skin temperature sensor, an internal body temperature sensor, a respiration sensor, a capnograph, a pupil diameter monitor, a us blood pressure sensor, a diffused correlation spectroscopy (DCS) sensor, an acoustics sensor, a bio-impedance sensor and a piezoelectric sensor, an audio sensor, motion sensing input device or any combination thereof (e.g. fig. 1).  

Regarding claim 15, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, Zuckerman-Stark teaches wherein the at least three parameters are selected from heart rate (HR), heart rate variability (HRV) monitor, amplitude of photoplethysmogram, skin conductance level (SCL), number of skin conductance fluctuations (NSCF), blood pressure, movement and any combination thereof (para 0088—0096).  

Regarding claim 25, Zuckerman-Stark discloses a device (para 0017, 0031, 0150) comprising: a galvanic skin response (GSR) sensor and a plethysmography (PPG) sensor (para 0033); and a computing unit configured to: receive a first GSR measurement and a first PPG measurement both measured before administration of an analgesics in the presence of a noxious stimuli (fig. 1, para 0163 “processing module); receive a second GSR measurement and a second PPG measurement both measured after the administration of the analgesics in the presence of a noxious stimuli (fig. 1, para0163 “processing module”; para 0056 discussing GSR and PPG measurements (para 0046 discusses using at least 9 physiological features; 0047 “a plurality of features corresponding to and extracted from at least three or more physiological signals”, 0059, 0165, fig. 4); compute a first and a second nociception scale value for each of the first and second GSR and PPG measurements based on an analysis of the at least three physiological parameters or features respectively (fig. 4, para 0046 “identifying pain level”), Zuckerman-Stark discusses categorizing pain according to stimulus and or medicament (para 0056) but fails to disclose: a) a first set of weights to at least a subset of the three features; or b) a second different set of weights to the subset of the features; and provide an indication of an efficacy of the analgesic based on a comparison of the first and the second nociception scale values.  
Osorio teaches a similar method, apparatus and system for determining pain level of a patient and to provide automatic treatment of pain by providing medication by collecting various sensed data from the patient (abstract, para 0004-0009). Osorio teaches that pain levels are not stationary and are affected by various factors and therefore the pain index value may be weighted before comparing it to the level or to the threshold in order to allow for changing the treatment plan in light of these attributes (para 0090). Osorio additionally teaches that pain indices may be adjusted or corrected for numerous factors that may affect patient pain intensities and/or thresholds. Among the factors that may be used to provide such adjustments/corrections are time of day, level of consciousness, level of fitness, medication levels, age, sex, genetic factors, etc. (para 0095). Osorio also teaches providing an efficacy of the treatment (para 0060). This allows the system to more accurately characterize the patient's 



Regarding claim 26, modified Zuckerman-Stark renders the device of claim 25 obvious as recited hereinabove, Zuckerman-Stark teaches wherein providing an indication of the efficacy of the analgesics comprises providing an indication of an efficient dose of the analgesics (para 0170).   

Regarding claim 29, modified Zuckerman-Stark renders the device of claim 25 obvious as recited hereinabove, Zuckerman-Stark teaches further comprising a three-axis accelerometer or a skin temperature sensor (fig. 1, para 0058).  

Regarding claim 31, modified Zuckerman-Stark renders the device of claim 25 obvious as recited hereinabove, Zuckerman-Stark teaches wherein the at least three physiological parameters are selected from heart rate (HR), heart rate variability (HRV) monitor, amplitude of 

Regarding claim 32, modified Zuckerman-Stark renders the device of claim 25 obvious as recited hereinabove, the noxious stimulus may include tetanic stimulus, thermal (heat or cold) stimulus, pressure stimulus, touch stimulus, electric stimulus, mechanical stimulus, proprioception stimulus, chemical stimulus or combinations thereof (para 0185).  

Regarding claim 33, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, Zuckerman-Stark teaches further comprising a skin temperature sensor or a three- axis accelerometer (fig. 1, para 0058, skin temperature).  

Claims 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zuckerman-Stark as applied to claims 1-2, 4, 6, 8-9, 15, 25, 26, 29, 31-33 above, and further in view of WO2014169060 granted to Wager et al. (hereinafter “Wager”).

Regarding claim 19, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the nociception scale value enables differentiation between no nociception and nociception with a sensitivity of above 80% at a specificity of at least 75%. Wager teaches wherein said nociception scale value enables differentiation between no nociception and nociception with a sensitivity of above 80% at a specificity of at least 75% (e.g. Pg. 33, ll 5-17 “testing discriminated (differentiation) between no It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Zuckerman-Stark with the teachings of Wager to provide differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold.

Regarding claim 20, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the nociception scale value enables differentiation between no nociception, and nociception with a sensitivity of above 85% at a specificity of at least 75%.  Wager teaches wherein said NS value enables differentiation between no nociception, and nociception with a sensitivity of above 85% at a specificity of at least 75% (e.g. Pg. 33, ll 5-17 “testing discriminated (differentiation) between no pain (no nociception) and pain (nociception); testing permitted assessment of nociceptive responses with sensitivity of at least 90 % and specificity of at least 90%”).  This would provide improved differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold (page 33, lines 5-11). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Zuckerman-Stark with the 

Regarding claim 24, modified Zuckerman-Stark renders the device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the nociception scale value enables differentiation between no nociception and mild nociception with a sensitivity of above 75% at a specificity of at least 75%.  Wager teaches wherein said NS value enables differentiation between no nociception and mild nociception with a sensitivity of above 75% at a specificity of at least 75% (e.g. Pg. 33, ll 5-17 “testing discriminated (differentiation) between no pain (no nociception) and pain (nociception); testing permitted assessment of nociceptive responses with sensitivity of at least 90 % and specificity of at least 90%”). This would provide improved differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold (page 33, lines 5-11). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Zuckerman-Stark with the teachings of Wager to provide differentiation between no nociception and nociception with desired sensitivity level in order to provide the predictable result of discrimination between clearly painful conditions from those near the pain threshold.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792